Name: Commission Regulation (EEC) No 3221/87 of 28 October 1987 authorizing the Federal Republic of Germany, the United Kingdom and Luxembourg to permit under certain conditions an additional increase in the alcoholic strength of certain wines and certain products intended for wine-making
 Type: Regulation
 Subject Matter: food technology;  agricultural policy;  beverages and sugar
 Date Published: nan

 No L 307/ 1729 . 10 . 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3221/87 of 28 October 1987 authorizing the Federal Republic of Germany, the United Kingdom and Luxem ­ bourg to permit under certain conditions an additional increase in the alcoholic strength of certain wines and certain products intended for wine-making THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3146/87 (2), and in particular Articles 18 (4) and 81 thereof, Having regard to Council Regulation (EEC) No 823/87 of 16 March 1987 laying down special provisions relating to quality wines produced in specified regions (3), and in particular the third subparagraph of Article 8 (2) thereof, Whereas under Article 18 ( 1 ) of Regulation (EEC) No 822/87 Member States may permit an Increase in the actual or potential natural alcoholic strength only within certain limits ; Whereas, because of the exceptionally bad weather in 1987 in parts of wine-growing zones A and B with abnor ­ mally high rainfall and a lack of sunshine, the limits upon Increase in the natural alcoholic strength as fixed by Article 18 ( 1 ) of Regulation (EEC) No 822/87 in many cases prevent production of the wines which are normally required by the market ; whereas, therefore , the Member States concerned should be authorized to permit in the areas affected an additional increase in the natural alco ­ holic strength as provided for in Article 18 (2) of Regula ­ tion (EEC) No 822/87 ; whereas provision should be made for the Member States to communicate to the Commis ­ sion certain information, in particular pursuant to Commission Regulation (EEC) No 1 594/70 (4), as last amended by Regulation (EEC) No 418/86 (*); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, wine-growing year to allow an additional increase in the alcoholic strength laid down, in respect of wine-growing zones A and B, in Article 18 (2) of Regulation (EEC) No 822/87 and in the third subparagraph of Article 8 (2) of Regulation (EEC) No 823/87 as regards products listed in the first paragraph of paragraph 1 of the said Article 18 and the first subparagraph of the said Article 8 (2) and which : 1 . in the case of the Federal Republic of Germany are produced from grapes : (a) intended for the production of table wines and quality wines psr ; and (b) harvested in :  the specified region Ahr of the varieties Blauer Portugieser and Riesling,  the region Mosel-Saar-Ruwer of the varieties Riesling and Elbling,  the region Mittelrhein of the variety Riesling ; 2. in the case of the United Kingdom are produced from grapes : (a) intended for the production of table wines ; and (b) harvested in the counties specified in the Annex ; 3 . in the case of Luxembourg are produced from grapes : (a) intended for the production of table wines and quality wines psr ; and (b) of the varieties Riesling and Elbling. Article 2 On the basis of the declarations referred to in the second subparagraph of Article 23 ( 1 ) of Regulation (EEC) No 822/87, the Member States concerned shall communicate to the Commission not later than 31 May 1988 particulars of the quantities of sugar, concentrated grape must and rectified concentrated grape must used to make an addi ­ tional increase in the natural alcoholic strength of products referred to in Article 1 . Such communications shall give estimates of the quanti ­ ties of sugar, concentrated grape must and rectified concentrated grape must used to make an additional increase in the alcoholic strength as provided for in Article 18 (2) of Regulation (EEC) No 822/87. Article 3 Thsi Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ HAS ADOPTED THIS REGULATION . Article 1 The Federal Republic of Germany, the United Kingdom and Luxembourg are hereby authorized for the 1987/88 (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 300, 23 . 10 . 1987, p. 4 . (3) OJ No L 84, 27. 3 . 1987, p. 59 . (4) OJ No L 173, 6 . 8 . 1970, p . 23 . fÃ ³ OJ No L 48 , 26 . 2 . 1986, p . 8 . pean Communities. No L 307/ 18 Official Journal of the European Communities 29 . 10 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 October 1987 . For the Commission Frans ANDRIESSEN Vice-President ANNEX Bedfordshire , Berkshire , Buckinghamshire, Cambridgeshire, Derbyshire, Dyfed, Essex, Glamorgan, Gloucestershire , Gwent, Hampshire, Hereford and Worcester, Hertfordshire, Kent, Leicestershire, Lincolnshire , Norfolk, Northamptonshire, Nottinghamshire, Oxfordshire, Suffolk, Surrey, East and West Sussex, Warwickshire , Wiltshire .